Citation Nr: 1532746	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  08-26 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for severe actinic damage with a history of multiple non-melanomatous skin cancers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1958 until June 1961.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2007, the RO granted service connection for a skin disability, and assigned a noncompensable rating.  In August 2008, the RO granted an initial 10 percent rating, but no higher rating.  In June 2011, the Board granted an increased initial rating, to the extent that it assigned a 30 percent rating, but Remanded the issue of entitlement to an evaluation in excess of 30 percent for additional development.  In September 2014, the Board again Remanded the Veteran's claim for an initial rating in excess of 30 percent for skin disability.

In July 2007, the Veteran testified at a personal hearing before the RO on the matter addressed in this appeal.  In August 2010, the Veteran testified before a Veterans Law Judge (VLJ).  The transcripts of these hearings are associated with the Veteran's electronic claims file.

In November 2012, the Veteran was notified that the VLJ who heard his testimony was no longer employed by the Board and that he was therefore entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  In December 2012, the Veteran replied to that notice, and declined to schedule another hearing.  

In its 2014 Decision and Remand, the Board noted that the Veteran underwent an excision of malignant melanoma of the left chest in August 2012.  The Board notes that service connection was not in effect for the residuals of this procedure, and REFERRED that issue to the RO.  The service-connected disability remains characterized as "severe actinic damage with a history of multiple non-melanomatous skin cancers," so the service-connected disability does not include the diagnosed melanoma or its post-removal residuals.  

This issue is again REFERRED to the agency of original jurisdiction (AOJ) for appropriate action; the Board notes for the Veteran that he may expedite the referral by submitting a formal claim for service connection for melanomatous skin disability.  

The Veteran's claims file is wholly electronic.  The electronic file (including both Virtual VA and eFolder documents) has been reviewed in preparation for this decision.


FINDINGS OF FACT

1.  At the time of a May 13, 2010 VA examination, the Veteran's non-melanomatous skin disability required excisions of skin cancer which produced visible or palpable tissue loss and gross distortion or asymmetry of the right ear as compared to the left ear.  

2.  The Veteran's skin disability is currently manifested by continuous development of additional affected areas, and results in the need for continuing biopsies, excisions of malignant lesions, and topical treatment of nonmalignant lesions, and the skin disability meets five characteristics of disfigurement and results in asymmetry of the ears, but does not result in more than five characteristics of disfigurement or tissue loss and asymmetry of more than one feature.


CONCLUSION OF LAW

The Veteran meets the criteria for a 50 percent initial evaluation for skin disability from May 14, 2010, but does not meet the criteria for an evaluation in excess of 30 percent prior to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes (DC) 7818, 7800 (2014); 38 C.F.R. § 4.118, DC 7818, 7800 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran submitted a claim for service connection for a skin disability in late December 2005.  The report of VA examination conducted in June 2006 included an opinion that the Veteran had exposure to ultraviolet (UV) light during service, among other risk factors for skin damage.  By a rating decision issued in July 2006, the Veteran was granted service connection for severe actinic skin damage with a history of multiple non-melanomatous skin cancers.  The Veteran disagreed with the initial noncompensable evaluation.  A statement of the case (SOC) was issued.  A 10 percent evaluation was granted by a rating issued in June 2007.  In July 2007, the Veteran submitted a substantive appeal regarding the initial evaluation assigned for skin disability.  

Currently, a 30 percent evaluation is in effect for the Veteran's skin disability, assigned under the regulations in effect when the Veteran submitted the December 2005, from the date of that claim.  For purposes of complete review of all potentially applicable regulations, the Board notes that, in September 2008, VA amended the criteria for evaluating scars.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amended regulations are specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 38 C.F.R. § 4.118, Note prior to Diagnostic Code (DC) 7800 (2010); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran whose claim was filed before September 2008 may request review under the amended criteria.  Id.  The Veteran has not requested such consideration, so his disability is rated under the old rating criteria for scars.  The Board has compared the current version of the regulations to the version in effect in December 2005.  It does not appear that review under the amended criteria would be more favorable to the Veteran.   

The severity of the Veteran's skin disability is evaluated under 38 C.F.R. § 4.118, DCs 7818-7800.  Under DC 7818, as in effect when the Veteran submitted his claim, malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, and 7805) or impairment of function.

DC 7800 provides that a scar of the head, face, or neck with one characteristic of disfigurement is assigned a 10 percent rating.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, DC 7800.

A note following the diagnostic code (as in effect prior to October 23, 2008) explains that if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of section 3.105(e) of this chapter.  If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply.  

Under Note 1 to DC 7800, as in effect when the Veteran submitted his claim, the eight characteristics of disfigurement were defined as: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 cm²); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 cm²); underlying soft tissue missing in an area exceeding 6 square inches (39 cm²); and skin indurated and inflexible in an area exceeding 6 square inches (39 cm²). 

DC 7804, as in effect when the Veteran submitted the claim for an increased initial evaluation, authorized a 10 percent rating for a painful scar.  DC 7803 provided a 10 percent evaluation for an unstable scar.  DC 7805 provided a compensable evaluation for a scar that limited motion.  Dermatitis and eczema were rated under DC 7806, with the rating varying depending on the size of the affected area, whether the area is an "exposed" area of the skin not generally covered by clothing, or whether systemic therapy was required.  DCs 7801-7806.  

The medical treatment evidence and the reports of the VA examinations establish that the Veteran has not required chemotherapy, radiation therapy, or other extensive treatment.  The Veteran's facial lesions are treated with cryosurgery every three months, but that treatment is confined to the Veteran's skin.  The Veteran uses topical, but not systemic, medications on the affected areas.  The Veteran does not meet any criterion for a total (100 percent) evaluation.  No further discussion of this provision is required.  

By way of history, the Board notes that the Veteran has undergone multiple surgeries for his severe actinic damage with history of multiple non-melanomatous skin cancers.  The record includes evidence of a biopsy of the right zygoma in November 1988; removal of keratoacanothoma of the right forearm in July 1989; excisional biopsy of the left ear in July 1996; excision and reconstruction of the right tip of the nose in September 1997; a procedure of the lichenoid actinic keratosis of the left pinna with three electrodessication and curettage resulting in a 2 millimeter (mm.) margin creating a defect of 1.2 centimeters (cm.) in October 2004; left infraorbital and left shoulder shave biopsies in December 2004; shave biopsy of the ear, nose and neck in August 2006; excision of the lip and ear in January 2007; wide local excision of the right lateral lower lip and ear in May 2007.  In January 2008, skin grafts to the right ear and right lower lip were performed.  In June 2008 the Veteran was seen at VA for fluid draining from the area of the excision of the basal cell carcinoma from the right superior ear. 

In an August 2008 statement, the Veteran indicated he still had numbness and problems with his lips.  VA examination in August 2008 noted the appearance of the right outer ear, status post basal cell carcinoma excision of right outer ear, extending to the 6 o'clock tip, very close to the 12 o'clock tip and close to the lateral 12 to 3 to 6 o'clock margins, and status post wide local excision and split thickness skin graft, right helix.  There were residuals of removal of a basal cell carcinoma of right lower lip, status post wide local excision, and mild sensory impairment of the right lower lip, distal 3rd sensory branch of trigeminal nerve.  

The Veteran also submitted photographs in February 2009. The photographs in February 2009 reflect a small circular darker area under the left eye, several small red bumps on the nose and cheeks, several darkened areas of the forehead and temple and a scar behind the ear.

Four actinic keratoses of the face were removed in February 2009 by cryotherapy; another four lesions were treated with cryotherapy in November 2009.  In his June 2009 substantive appeal, the Veteran related that his skin condition was worse, and his dermatologist at VA was freezing skin on the right ear, forehead, right temple, lips and nose.  He argued he had visible evidence of tissue loss and distortion of facial features, and indicated the condition reappeared despite treatment every few months.   

The Veteran was afforded a VA examination in May 2010 to assess the severity of his actinic damage.  Photographs taken during this examination, together with the examiner's written observations reveal a scar on the Veteran's right ear, described as "barely visible" and "flush with surrounding tissue."  The scar was not tender.  At the right lateral lower lip, there was an area of decreased sensation to light touch and pin prick measuring about 5.0 cm. by 0.5 cm.  There was a fine, well healed, linear, superficial, nontender surgical scar measuring approximately 0.5 centimeters at the left infraorbital area.  This was similar in color to the surrounding skin and was flush with the surrounding tissue.  Areas of discoloration of the skin appear in the photographs, including a small, round mass on the forehead, discoloration of skin on the nose, and a brown, scaly area on the left cheek.  The Veteran reported that the areas of actinic keratoses itched and were irritating.  

The May 2010 photographs also disclose reddish bumps on the checks and nose, a small darker bump near the center of the cheek which appeared to be raised, and a faint pink scar which extends below the lower lip.  A photograph of the Veteran's face reflects that one ear appears shorter and appears to protrude more than the other ear, particularly towards the top.  A close up of one of the ears reveals a dark black spot near the top of the ear and reddish uneven skin at the top of the ear.  The photographs also establish that no area of tissue loss on the right ear was visible, status post skin grafting.  

The Veteran testified at an August 2010 Board hearing.  The Veteran explained his ear was operated on twice and a skin graft was performed.  The Veteran testified that there was a hole in the ear and related that at one point they considered removing the ear.  The Veteran testified that the ear became infected with the treatment.  The Veteran also described numerous problems with his forehead, temples, cheeks and nose.  He indicated his lips did not seal resulting in him dribbling.  He reported that a skin condition affected his arms; however, he indicated the condition mostly affected the face and ear.  He testified to routine treatment at the VA facility in Tampa and also described receiving private treatment at times.  

The Veteran's representative argued before the Board that the ear from which the skin cancer was removed was lower than the other ear and argued that this should qualify as disfigurement.  The representative also argued the discoloration of the skin on the Veteran's nose was disfiguring.

In its June 2011 decision, the Board found that the Veteran's right ear tissue loss was visible or palpable during long periods after the initial excision, which left a piece missing from the front of the Veteran's ear.  Plastic surgery was planned, but could not be performed until an infection at the tissue removal site was under control.  The Veteran's ears were asymmetric, with, as noted above, a slight difference in size and position of the two ears, and the Veteran has a different amount of protrusion of each ear.  The Board found that the tissue loss from the right ear was visible (when the hole was present) or palpable (ascertainable by touching the area) and resulted in asymmetry, so as to warrant a 30 percent evaluation, prior to the successful cosmetic outcome of the plastic surgery.

Thus, the Board determined that, prior to the May 13, 2010 VA examination, the Veteran's right ear tissue loss met the criteria for a 30 percent evaluation.  However, the evidence did not adequately address whether the Veteran met criteria for an evaluation in excess of 30 percent.  

In particular, the Veteran's testimony at his August 2010 hearing disclosed that he was requiring more frequent treatment of his skin, the affected areas were growing larger, and additional surgeries were being required. 

On Remand, VA examination conducted in August 2011 disclosed that the Veteran had numerous indurated, scaly plaques on his face.  Five more biopsies had been completed (right cheek, right infraorbital area, nasal bridge, left cheek, right neck) since the 2010 VA examination.  Four lesions were cancerous and required surgical treatment.  In addition, the Veteran had already been referred for private surgical treatment of a complex cancerous lesion on the forehead.  No photographs of the Veteran's skin were obtained at the time of this examination.  

A September 2011 private operative report reveals excision of a basal cell carcinoma from the Veteran's forehead, described as 9 cm by 0.5 cm in size.  A March 2012 private operative report, with black and white photographs, discloses that a squamous-cell carcinoma was removed from the Veteran's neck, just below his hairline, behind the right ear, in February 2012.  A micrographic surgery was performed, followed by a complex layer closure with a maximum wound length of 5.4 cm.  

A squamous cell carcinoma was removed from the Veteran's right cheek microsurgically in late May 2012.  That procedure is described as resulting in a wound length of 4.5 centimeters.  August 2012 VA treatment records reflect that a malignant melanoma initially diagnosed in February 2012 was removed from the Veteran's left chest.  

At VA examination conducted in April 2013, the examiner described 5 residual head and neck scars.  The scars measured 9.0 cm in length and 0.2 cm in width (1.8 cm²), 2.0 cm in length and 1.0 cm in width (2.0 cm²), 5.0 cm in length and 0.4 cm in width (2 cm²), 1 cm in length, 1 cm in width (1 cm²), and 9.0 cm in length, 0.3 cm in width (2.7 cm²).  It was also noted that an area described as 1 cm by 1 cm had been removed from the Veteran's right forearm.

The color photographs accompanying that VA examination, however, reveal a minimum of 10 visible scars on the exposed areas of the head and neck.  Scars visible in the photographs include one on the forehead, one under the right eye (right zygomatic area), one near the left eye, one just above the upper lip at the left side of the mouth, one just below the bottom lip on the right side of the mouth, one on the neck at the hairline behind the right ear, a scar on the right outer ear, a scar on the left outer ear, a V-shaped scar at the tip of the nose, and a scar on the bridge of the nose.  

The scar on the bridge of the Veteran's nose is less visible in the 2013 photographs than in the 2010 photographs because additional plaque-like skin lesions surround and camouflage the scar.  The examination report discloses that a skin graft now covers the defect in the cartilage of the Veteran's right ear, where the cartilage had been excised, so there is no visible loss of tissue.  The examiner stated that a "pin size hole" remains in the posterior aspect of the right ear.  The photographs reveal that the under-surface (back) of the Veteran's ear remains uneven.  It appears that tissue loss is palpable (can be felt on physical examination) although the tissue loss is not visible on the exposed side of the ear.

The April 2013 photographs of the Veteran, which are now associated with the file, provide a detailed look at his skin on the face from several different angles.  The photographs disclose that the Veteran has almost total discoloration of the skin on the nose and numerous patches of raised and discolored skin, on the nose and cheeks, in addition to the scars described or visible on the photographs.  The examiner who conducted the 2013 VA examination noted that the Veteran now routinely had cryosurgery (freezing off) of area of actinic keratosis an average of every three months, and continuing treatment of those areas with a topical medication, Efudex.  The examiner stated that the Veteran did not have systemic manifestations and did not require treatment other than topical medication and topical excisions.  The examiner estimated that actinic keratoses affected more than 5 percent but less than 20 percent of the Veteran's head, neck, and forearms.  See April 2013 VA examination of the skin, Virtual VA file.  

To meet the criteria for the next higher evaluation in excess of 30 percent, the Veteran must has gross distortion or asymmetry of at least two features, or, the Veteran must manifest four or five characteristics of disfigurement (emphasis added).  

The criteria for a 50 percent rating require visible or palpable tissue loss and "gross distortion" or asymmetry of two features, or four or more characteristics of disfigurement.  The 2013 color photographs disclose that the Veteran's nose appears slightly asymmetric in the photographs.  There is a slight difference in the distance of each nostril from the tip of the nose, with the right nostril slightly higher and more indented from the tip of the Veteran's nose than the left.  There is also slight slant to the tip of the Veteran's nose, which is longer on the right side of the tip than on the left side.  However, the Board finds that the asymmetry of not of such visible difference as to result in "gross" disfigurement or asymmetry.  

Thus, the Veteran does not meet the criteria for a rating in excess of 30 percent based on two facial features, although the asymmetry in his ear protrusion remains visible to a lay person.  Since two features are not grossly distorted or asymmetric, the Veteran must show four or five characteristics of disfigurement.  

The VA examination reports disclose that no scar is described as more than 5 inches in length, so that criterion for disfigurement is not met.  Measurements by examiners reveal two small but circular scars that are more than 1/4th inch (.6 cm) in width.  A scar at least 1/4th inch in width meets one characteristic of disfigurement.  No examiner has described any scar as adherent, nor does the Veteran so contend.  The Veteran does not meet the criterion for disfigurement based on an adherent scar.  

The color photographs reveal multiple areas of changes in the Veteran's pigmentation.  The Veteran's skin disability is manifested by hyperpigmentation (brown, scaly areas) and hypopigmentation (very pink areas following cryotherapy).  Some scars lack pigmentation, and are lighter than the surrounding skin.  A large, almost continuous area of pigmentation changes begins with a scar below the Veteran's right eye, and color changes extend down the right cheek.  The pigmentation of a considerable portion of the Veteran's nose shows changes.  Changes in the color and elevation of the skin also affect the Veteran's left cheek and a considerable portion of the forehead, include an unpigmented, white, visible scar on the Veteran's forehead.   

The scar areas, as measured by examiners, total approximately 10 cm².  The surface area which is affected by pigmentation changes from causes other than surgical scars was not measured.  However, the areas of color change without a surgical scar are much larger that the areas of pigmentation change due to surgical scars.  The Board also notes that size of the areas affected by pigmentation changes is somewhat variable, because the record shows, consistent with the Veteran's testimony, that new areas of affected skin with pigmentation changes appear continuously.  Other areas of pigmentation change diminish over time or with treatment.  Resolving any reasonable doubt as to the size of the affected areas in the Veteran's favor, the Veteran meets a second criterion of disfigurement based on pigmentation changes.

The photographs show that the surface contours of the skin of the nose and cheeks vary from depressed to elevated as a result of scars and areas affected by keratoses or removal of keratoses.  There is no requirement that depression and elevation of surface countours involve a minimum area.  The areas which are elevated or depressed meet a criterion for disfigurement.  A third criterion of disfigurement is met.  

Disfigurement of the skin is also determined based on changes in skin texture.  Some areas affected by scars are of a normal texture, but several scars are shiny compared to the Veteran's unaffected skin, while other areas, as noted may appear scaly.  Exact measurements of the area of skin affected by texture changes are lacking.  The total area in which there are texture changes is slightly smaller than the areas affected by pigmentation variations.  Resolving in the Veteran's favor doubt as to the total surface area of the Veteran's face affected by texture changes, a fourth criterion for disfigurement is met.  

Disfigurement due to tissue loss requires an area which meets or approximates 6 square inches (39 cm²).  The Veteran has a small (less than 1 cm²) loss of tissue on the right ear, and slight loss of tissue above the right nostril.  The tissue loss in this area, although visible if the photographs are carefully studied, is certainly quite small.  It is clear from the photographs that the tissue loss above the left nostril and at the tip of the nose is so small that it does not result in gross distortion of the shape of the nose.  The tissue loss and slight asymmetry of the tip of the Veteran's nose can be identified by the Board in the color photographs of record, in light of review of the Veteran's contentions and testimony about the past surgical treatment to the nose, with consideration of review of the medical record.  

However, it is also clear that tissue loss above the right nostril and at the tip of the nose is not might not be readily perceived by a lay person, or at a casual glance.  The tissue loss to the nose is subtle, and is not a tissue loss which an average lay person would consider disfiguring.  Thus, the additional evidence obtained since the Board's 2011 Remand does not establish that the Veteran had two or more features (or paired features) which meet the criteria for disfigurement based on tissue loss with "gross distortion or asymmetry" at any time during the pendency of this appeal.

It is also clear that the tissue loss from the nose, if measureable, would be measured some fraction of an inch, but less than one square inch in size.  The Veteran's right ear tissue loss was measured as 1 cm (0.34) by 2 cm.  The evidence establishes that the Veteran's total tissue loss, including both the ear and the nose, does not meet or approximate 39 cm² (6 square inches), as required to meet one characteristic of disfigurement under DC 7800.  

Portions of the Veteran's skin affected by the skin disability have been described as brown, scaly, and indurated (harder than the surrounding normal skin).  Again, measurement of these areas is lacking.  The color photographs establish that the indurated areas encompass far less skin than the area of skin affected by pigmentation, elevation, or texture changes.  While it does not appear to the Board that the total area with indurated or scaly skin is large enough to total 39 cm² (6 square inches), if the questions is resolved in the Veteran's favor, he meets a fifth criterion of disfigurement.    

Since the Veteran meets four or five of the criteria defined as disfigurement, but fails to meet three of the eight criteria defined as resulting in disfigurement, and, as discussed above, the Veteran's skin disability results in gross asymmetry of only one feature, the preponderance of the evidence establishes that the Veteran does meet the criterion for a schedular 80 percent evaluation, the next higher available evaluation in excess of 50 percent.

The Board has considered whether the Veteran meets any alternative criterion for an evaluation in excess of 50 percent or any criterion for a separate, compensable evaluation of any scar.  The Veteran has not indicated that any scar limits motion, nor have VA examiners identified any scar that is deep or causes limited motion.  The VA examiners have indicated that the scars are not tender or painful, nor has the Veteran so alleged, although the Board acknowledges that there are likely brief periods of tenderness or pain at immediately following excision of a specific malignant growth.  The Board notes that no scar on the arms has been identified as painful or tender or as limiting motion, so no separate, compensable (10 percent) evaluation is assignable for skin disability affecting either arm.  

DC 7803 provides a compensable rating for a superficial scar which is unstable.  The area of the Veteran's right ear where cartilage was removed was apparently subject to recurring infection during a portion of the appeal period prior to the May 2010 VA examination.  However, it is more favorable to the Veteran to consider those infections as part of the Veteran's visible tissue loss, as discussed in the Board's 2011 grant of a 30 percent evaluation on that basis.  

A rating for a skin disability based on the size of the affected area is authorized under DC 7806.  However, DC 7806, by its terms, limits rating under DC 7806 to skin disability not rated under DCs 7800-7805, and requires that skin disability be rated on the prominent features of the disability.  Since the Veteran's skin disability is rated under DC 7800, for disfigurement, and disfigurement is the predominant disability, the Veteran is not entitled to a separate, compensable rating for skin disability under DC 7806.  

Thus, the evidence of record establishes that, at some time prior to the April 2013 VA examination of the skin, the Veteran met the criteria for a 50 percent rating for skin disability.  Unfortunately, while the medical evidence currently associated with the claims files shows that the Veteran did not yet meet the criteria for a 50 percent evaluation at a May 13, 2010 VA examination, the medical evidence is not sufficiently detailed to establish when the Veteran first met the criteria for a 50 percent evaluation for his skin disability.  For example, the 2011 VA examination does not provide sufficient information to answer the question, in part because no color photographs of the Veteran's face were obtained.

Generally, when the Board grants an increase in an initial rating, such as the increase from 30 percent to 50 percent after, but not prior to, the May 13, 2010 VA examination, the RO assigns the effective date for the increased rating when it effectuates the increase.  The assigned date for the increased rating may then be separately appealed to the Board.  

As noted, in this case the medical evidence currently associated with the claims files does not establish when the severity of the skin disability increased and warranted a 50 percent evaluation.  Ordinarily, where the Board is award that additional development is required for assignment of the effective date, the Board directs further development of the evidence.  However, development of the medical evidence is not likely to result in availability of additional, detailed, color photographs of the Veteran's skin during the period from May 13, 2010, to April 2013.  

The Board further notes that this claim for an increased initial rating in excess of 30 percent for skin disability arose from the Veteran's December 2005 claim for service connection, nearly 10 years (9 years, 7 months) ago.  The Veteran's case has been advanced on the docket because he is 75 years old.  He is described as being in poor health.  The claim has already been remanded twice for development of evidence.  Under the circumstance, it is more appropriate, and more favorable to the Veteran, for the Board to assign an effective date for the increase in disability rather than further prolonging the claim.  

As noted above, the Veteran did not meet the criteria for a rating in excess of 30 percent for skin disability at the time of the May 13, 2010 VA examination.  The evidence suggests, but does not demonstrate, that he may have met the criteria for a 50 percent evaluation at the time of the VA examination in 2011, but does not provide a factually ascertainable basis for the 50 percent rating until color photographs were obtained at the April 2013 VA examination.  

The first possible date on which the severity of the Veteran's skin disability could have increased to a 50 percent level is May 14, 2010, the day following the May 13, 2010 VA examination which factually establishes that the Veteran's skin disability warranted a 30 percent evaluation, but no higher evaluation.  Resolving the question in the Veteran's favor, the Board assigns May 14, 2010, as the proper effective date for an increase to a 50 percent initial evaluation for skin disability.

Extraschedular evaluation

With respect to each claim for an increased initial disability rating, the Board must consider whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all impairment resulting from a service-connected disability.  In this case, the Veteran ran an automotive business for many years.  At the time of his personal hearing in 2007, the Veteran was self-employed as a personal investigator.  The Veteran has not asserted that his service-connected skin disability was the basis for his retirement from running his automotive business or retiring from his self-employment as a personal investigator after age 67.  The Veteran has not provided evidence that his skin disability presents an exceptional disability picture or would preclude him from business management consistent with his prior experience.  The criteria for rating skin disability encompass industrial impairment due to increased difficulty due to disfigurement.  Higher ratings are available, but the Veteran did not manifest the increased symptoms required for a higher rating.  The assigned schedular rating is, therefore, adequate.  Referral for extraschedular consideration for a rating in excess of 30 percent for skin disability prior to May 13, 2010, or for extraschedular consideration for an initial rating in excess of 50 percent from May 14, 2010, is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran's skin disability is essentially his only service-connected disability.  He has been granted a noncompensable evaluation for incomplete paralysis of the trigeminal nerve to the lower lip following excision of a skin lesion.  The Veteran himself testified that the lip disability affects him only when he is asleep, and is essentially asymptomatic when he is awake.  Therefore, the Board finds that there is no combined effect of all service-connected disabilities which is not encompassed in the schedular ratings for the two service-connected disabilities.  Referral for consideration of an extraschedular rating based upon the combined effect of multiple conditions is not required, under the facts of this case.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claim for an increased initial rating for skin disability arises following an initial grant of service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, no further notice is required.  

The Veteran has been afforded VA examinations of the skin disability in 2006, 2009, 2010, 2011, and 2013, and comprehensive color photographs were obtained in 2010 and 2013.  The Veteran has submitted private medical records and photographs.  VA clinical records are associated with the claims file, although it is possible that some VA clinical records have not yet been obtained.  However, given resolution favorable to the Veteran of the factual findings discussed above, further development of the record would be unfavorable to the Veteran's interests.  

The Veteran has testified at a personal hearing before a hearing officer at the RO and has testified before the Board.  A hearing officer who chairs a personal hearing or a Veterans Law Judge (VLJ) who conducts a hearing before the Board has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  During the 2007 and 2010 hearings, the Veteran's testimony and the questions from the hearing officer and the VLJ including eliciting a description of the severity of skin disability, the evidence necessary to substantiate a higher evaluation.  Each duty to the Veteran was met during the hearings.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There has been substantial compliance with the actions directed in the Board's prior Remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed above, it is unlikely that additional development would be fruitful.  undertaking additional development rather than resolving the appeal in the Veteran's favor at this time would be adverse to the Veteran.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal for an increased initial evaluation in excess of 30 percent prior to May 13, 2010, is denied.

An increase in the initial evaluation for skin disability from 30 percent to 50 percent, but no higher evaluation, is granted effective May 14, 2010.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


